POLLEY, J.
This action was here on a former appeal, and is reported in 186 N. W. at page 959.
The action was brought under the provisions of section 2914, Code 1919, to foreclose a contract to convey real property. It appears from the evidence of both plaintiff and defendants that at the time of the commencement of the action defendants were in default in their payments on the purchase price of the land, and in his prayer for relief plaintiff asks that the .court determine the amount of the unpaid balance due on such purchase price and to fix the time within which such balance must be paid; and in case of failure to pay the same within the time so fixed that defen*564dants be foreclosed of all their rights under the terms of the contract. The facts as they appear from the record bring the case squarely within the rule announced by this court in Hickman v. Long, 34 S. D. 639, 150 N. W. 298, and what is said in that case is decisive of this. 'Under the rule announced in that case and under the admitted facts in this, plaintiff was entitled to a judgment of foreclosure as prayed for in his complaint.
The judgment and order appealed from are reversed.
ANDERSON, J., not sitting.